SHEPLEY, Circuit Judge.
This cause came on to be heard at the October term of this court, A. D. 1875, upon the pleadings and proofs, and was argued by counsel for the respective parties, and was continued under advisement from term to term to this present term, and now, upon consideration thereof, to wit, November 29, 1876, it is ordered, adjudged, and decreed as follows, viz., that the letters patent referred to in the complainants’ bill, being reissued letters patent of the United States, No. 3,460, granted unto Silas E. and Morgan P. Jackson, May 25, 1869, for “improvement in mowing-machines,” and extended seven years from December 29, 1871, is a good and valid patent; and that the said Silas E. and Morgan P. Jackson were the original and first inventors of the improvement described and claimed therein; and that the said defendants have infringed the second and fourth claims of the said patent, and upon the exclusive rights of the complainants under the same. And it is further ordered, adjudged, and decreed that the complainants recover of the defendants the profits which they have received or made, or which have accrued to them from said infringement by the manufacture, use, or sale of the improvement described, and secured by said letters patent, at any and all times since May 25, 1869, and also, in addition thereto, the damages which the complainants have sustained thereby. And it is further ordered, adjudged, and decreed that it be referred to John G. Stetson, a master of this court, to take and report to the court an account of the profits which the said defendants have received, or which have arisen or accrued to them from the manufacture, use, or sale of said improvement, or from said infringement, and to ascertain and report the damages which the complainants have sustained thereby since the said 25th day of May, 1869. And it is further ordered, adjudged, and decreed that a perpetual injunction be issued against the defendants according to the prayer of the bill. And it is further ordered, adjudged, and decreed that the complainants recover ox the defendants their costs of suit.